Title: From George Washington to William Crawford, 25 September 1773
From: Washington, George
To: Crawford, William



Dear Sir,
Mount Vernon 25th Septr 1773.

I have heared (the truth of which, if you saw Lord Dunmore in his way to or from Pittsburg, you possibly are better acquainted with than I am) that his Lordship will grant Patents for Lands laying below the Scioto, to the Officers & Soldiers who claim under the Proclamation of October 1763. If so, I think no time shoud be lost in having them surveyed, lest some new

revolution should again happen in our political System: I have therefore, by this conveyance, wrote to Capt. Bullet to desire he will have 10,000 acres survey’d for me; 5,000 of which I am entitled to in my own Right, the other 5,000 by purchase from a Capt. & Lieut. I have desired him to get this quantity of Land in one Tract, if to be had of the first quality; if not, then in two, or even in three, agreeably to the several rights I hold under, rather than survey bad Land for me, or even that which is middling. I have also desired him to get it as near to the mouth of Scioto, that is, to the western bounds of the new Colony, as may be, but for the sake of better Land, I would go quite down to the Falls, or even below it; meaning thereby to get richer & wider bottoms, as it is my desire to have my Land run out upon the Banks of the ohio. If you should go down the river this fall, in order to look out your own quantity under the above Proclamation, I shall be much oblig’d to you for your assistance to Capt. Bullet in getting these 10,000 acres for me, of the most valuable Land you can, and I will endeavour to make you ample amends for your trouble; but I by no means wish or desire you to go down on my account, unless you find it expedient on your own; of this I have wrote Capt. Bullet under cover to you, desiring if you should be with him to ask your assistance.
As I have understood that Captn Thompson (by what authority I know not) has been surveying a good deal of Land for the Pennsylvania Officers, & that Doctor Connelly has a promise from our Governor, of 2,000 acres at the Falls, I have desir’d Capt: Bullet by no means to involve me in disputes with any person who has an equal claim to Land with myself under the Proclamation of 1763. As to the pretensions of other people, it is not very essential, as I am told that the Govr has declared he will Grant Patents to none but the Officers & Soldiers, who are comprehended within the Proclamation, aforementioned: but even of these claims if I could get Lands equally as good, as convenient & as valuable in every respect elsewhere, I shou’d choose to steer clear.
Old David Wilper (who was an Officer in our regiment, & has been with Bullet running out Land for himself & others) tells me that they have already discover’d four Salt Springs in that Country; three of which Capt. Thompson has included within some Surveys he has made, & the other, an exceeding valuable

one upon the river Kentucke, is in some kind of dispute. I wish I could locate one of my Surveys there; I would immediately turn it to an extensive public benefit, as well as private advantage: however as four are already discover’d, it is more than probable there are many others, & if you could come at the knowledge of them by means of the Indians, or otherwise, I would join you in locating them in the name, or names of some persons who have a right under the Proclamation, & whose right we can be sure of buying, (as it seems there is no other method of having Lands Granted;) but this should be done with a good deal of circumspection & caution till Patents are obtained.
I did not choose to forego the opportunity of writing to you by the Gentlemen who are going to divide their Land at the mouth of the great Kanhawa, tho’ I could wish to have delayed it, ’till I could hear from the Governor, to whom I have written, to know certainly, whether he will grant Patents for the Land which Cap: Bullet is surveying of, that one may proceed with safety; as also whether a discretionary power which I had given Mr Wood to locate my Land in West Florida, under an information (even from his Lordship himself) that Lands cou’d not be had here, would be any bar to my surveying on the Ohio; especially as I have heard since Mr Woods departure that all the Lands on that part of the Mississippi, to which he was restricted by me, are already engaged by the number of Emigrants which have resorted to that Country. Should I, however, receive any discourageing account from his Lordship on these heads, I shall embrace the first oppty that offers afterwards to inform you of it.
I have lately been informed that the bottom wch you survey’d for me above Capteening, Mr Michl Cresap has taken possession of; after Doctr Brisco, in consequence of my letter to him, had relinquished it. I have by this opportunity wrote to him about it; & if you shou’d go down the Ohio this Fall, I should be obliged to you just to give Mr Cresap (if you find him there—or the person in possession) notice, that I shall not give up my claim to it, ’till I have at least spent a good deal in support of it.
By Mr Leet I inform’d you of the unhappy cause, which prevented my coming out this Fall, but I hope nothing will prevent my seeing you in that Country in the Spring: the precise time, as yet, it is not in my power to fix, but should be glad if you

would let me know, how soon it may be attended with safety, ease & comfort, after which I will fix upon a time to be at your house. I am in the mean while, with sincere good wishes for you, Mrs Crawford & Family your sincere friend & very humble Servant

G: Washington

